Exhibit 10.4

Execution Version

 

LOGO [g773664g86t08.jpg]

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

DATE:    August 11, 2014 TO:    Aegerion Pharmaceuticals, Inc.    101 Main
Street, Suite 1850    Cambridge, Massachusetts 02142 FROM:    JPMorgan Chase
Bank, National Association, London Branch SUBJECT:    Base Issuer Warrant
Transaction

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and Aegerion Pharmaceuticals,
Inc. (“Issuer”). This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.

Each party agrees and acknowledges that (i) J.P. Morgan Securities LLC, an
affiliate of JPMorgan (“JPMS”), has acted solely as agent for Dealer and not as
principal with respect to the Transaction and (ii) JPMS has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction. For the avoidance of doubt, any performance
by Dealer of its obligations hereunder solely to JPMS shall not relieve Dealer
of such obligations. Any performance by Issuer of its obligations (including
notice obligations) through or by means of JPMS’ agency for Dealer shall
constitute good performance of Issuer’s obligations hereunder to Dealer.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule except for (i) the election of US
Dollars (“USD”) as the Termination Currency and (ii) the election that the
“Cross Default” provisions of Section 5(a)(vi) shall apply to Issuer with a
“Threshold Amount” of USD15,000,000). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement. The parties
acknowledge that the Transaction to which this Confirmation relates is not
governed by, and shall not be treated as a transaction under, any other ISDA
Master Agreement entered into between the parties from time to time.

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern, and in the event of any inconsistency
between either the Definitions or this Confirmation and the Agreement, the
Definitions or this Confirmation, as the case may be, shall govern. For the
avoidance of doubt, except to the extent of an express conflict, the application
of any provision of this Confirmation, the Definitions or the Agreement, shall
not be construed to exclude or limit the application of any other provision of
this Confirmation, the Definitions or the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General:

 

Trade Date:

   August 11, 2014

Effective Date:

   August 15, 2014, or such other date as agreed between the parties, subject to
Section 8(v) below

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Issuer

Buyer:

   Dealer

Shares:

   The common stock of Issuer, par value USD0.001 per share (Ticker Symbol:
“AEGR”).

Number of Warrants:

   For each Component, as provided in Annex A to this Confirmation. For the
avoidance of doubt, the Number of Warrants shall be reduced by any Warrants
exercised or deemed exercised hereunder. In no event will the Number of Warrants
be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD53.375    Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Definitions, in no event shall the Strike Price be subject
to adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD30.49, except for any adjustment in
connection with stock splits or similar changes to Issuer’s capitalization.

 

2



--------------------------------------------------------------------------------

Premium:

   USD22,356,000

Premium Payment Date:

   The Effective Date

Exchange:

   The NASDAQ Global Select Market

Related Exchanges:

   All Exchanges

Procedures for Exercise:

  

In respect of any Component:

  

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its discretion that the Final Disruption Date shall be the
Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Relevant
Price for such Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable manner. “Final
Disruption Date” means the eighth Scheduled Trading Day following the Expiration
Date for the Component with the latest Expiration Date, determined without
regard to the provisos to the preceding sentence. Notwithstanding the foregoing
and anything to the contrary in the Equity Definitions, if a Market Disruption
Event occurs on any Expiration Date, the Calculation Agent may determine that
such Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make adjustments to the Number of Warrants for the
relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component, and (ii) the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on transactions in the Shares on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day. Any Scheduled Trading Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be a Scheduled Trading Day; if a closure of the Exchange
prior to its normal close of trading on any Scheduled Trading Day is scheduled
following the date hereof, then such Scheduled Trading Day shall be deemed to be
a Disrupted Day in full. Section 6.6 of the Equity Definitions shall not apply
to any Valuation Date occurring on an Expiration Date.

 

3



--------------------------------------------------------------------------------

Automatic Exercise:

   Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in good faith and a commercially reasonable manner,
determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures, for Dealer to
refrain from or decrease any market activity in order to maintain or unwind a
commercially reasonable hedge position in connection with the Transaction.
Dealer shall notify Issuer as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Expiration Dates affected by it.

Settlement Terms:

  

In respect of any Component:

  

Settlement Currency:

   USD

Net Share Settlement:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, for each Component, Issuer shall deliver to Dealer on the relevant
Settlement Date a number of Shares equal to the Number of Shares to be Delivered
for such Component to the account specified by Dealer and cash in lieu of any
fractional Share valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date, subject to the provisions set forth under
“Registration/Private Placement Procedures” below.

Number of Shares to be Delivered:

   In respect of any Exercise Date, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess, if any, of the VWAP Price on the Valuation
Date occurring on such Exercise Date over the Strike Price divided by (B) such
VWAP Price.

 

4



--------------------------------------------------------------------------------

   The Number of Shares to be Delivered shall be delivered by Issuer to Dealer
no later than 5:00 P.M. (local time in New York City) on the relevant Settlement
Date.

VWAP Price:

   For any Valuation Date, the volume weighted average price per Share for such
Valuation Date based on transactions executed during such Valuation Date, as
reported on Bloomberg Page “AEGR <Equity> AQR” (or any successor thereto) or, if
such price is not so reported or is manifestly incorrect, as determined by the
Calculation Agent using a volume weighted method.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that, with respect
to any Private Placement Settlement, the Representation and Agreement contained
in Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will
be applicable as if “Physical Settlement” applied to the Transaction. Dividends:
  

In respect of any Component:

  

Method of Adjustment:

   Calculation Agent Adjustment

Extraordinary Dividend:

   Any Dividend that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder.

Dividend:

   Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

Extraordinary Events:

  

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and (b)
the following clause shall be inserted at the end thereof: “and (iii) of an
entity or person that is a corporation organized under the laws of the United
States, any State thereof or the District of Columbia.” Modified Calculation
Agent Adjustment:    If, in respect of any Merger Event to which Modified
Calculation Agent Adjustment applies, the adjustments to be made in accordance
with Section 12.2(e)(i) of the Equity Definitions would result in Issuer being
different from the issuer of the Shares, then with respect to such

 

5



--------------------------------------------------------------------------------

   Merger Event, as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Dealer, the Issuer of the Affected
Shares and the entity that will be the Issuer of the New Shares shall, prior to
the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as reasonably requested by Dealer that Dealer has determined, in a
commercially reasonable manner, to be reasonably necessary or appropriate to
allow Dealer to continue as a party to the Transaction, as adjusted under
Section 12.2(e)(i) of the Equity Definitions, and to preserve its commercially
reasonable hedging or commercially reasonable hedge unwind activities in
connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under Section
12.2(e)(i) of the Equity Definitions will produce a commercially reasonable
result, then the consequences set forth in Section 12.2(e)(ii) of the Equity
Definitions shall apply. Announcement Event:    With respect to any Component,
if an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of such
Component (i) on or after the relevant Announcement Date and (ii) on the
Valuation Date or any earlier date of termination or cancellation for such
Component (in each case, which may include, without limitation, any actual or
expected change in volatility, dividends, correlation, stock loan rate or
liquidity relevant to the Shares or to such Component), and if, in the case of
clause (i) or (ii), such economic effect is material and the Calculation Agent
determines that making the relevant adjustment would be commercially reasonable,
the Calculation Agent will (x) adjust the terms of such Component to reflect
such economic effect and (y) determine the effective date of such adjustment.
“Announcement Event” shall mean the occurrence of an Announcement Date in
respect of a Merger Event (for the avoidance of doubt, determined without regard
to the language in the definition of “Merger Event” following the definition of
“Reverse Merger” therein) or Tender Offer, notwithstanding the fact that such
Merger Date or Tender Offer Date may not, or may not be anticipated to, occur on
or prior to the Valuation Date for the related Component. The definition of
“Announcement Date” in Section 12.1(l) of the Equity Definitions shall be
amended by (a) replacing the word “leads” in the third line thereof and in the
fifth line thereof with the words “is reasonably likely to lead (as determined
by the Calculation Agent)”, (b) deleting the word “firm” in the second and
fourth lines thereof and (c) inserting the words “, and any publicly announced
change or amendment to such an announcement (including the announcement of an
abandonment of such intention)” at the end of clauses (i) and (ii) thereof.

 

6



--------------------------------------------------------------------------------

Consequences of Merger Events:    (a) Share-for-Share:    Modified Calculation
Agent Adjustment (b) Share-for-Other:    Cancellation and Payment (Calculation
Agent Determination) (c) Share-for-Combined:    Cancellation and Payment
(Calculation Agent Determination); provided that Dealer may elect, in its
commercially reasonable judgment, Component Adjustment for all or any portion of
the Transaction. Tender Offer:    Applicable Consequences of Tender Offers:   
(a) Share-for-Share:    Modified Calculation Agent Adjustment (b)
Share-for-Other:    Modified Calculation Agent Adjustment (c)
Share-for-Combined:    Modified Calculation Agent Adjustment Composition of
Combined Consideration:    Notwithstanding anything to the contrary in the
Equity Definitions, if the composition of Combined Consideration in respect of
any Share-for-Combined Merger Event or Tender Offer could be determined by a
holder of Shares, Dealer shall determine the composition of such Combined
Consideration in its sole discretion. Nationalization, Insolvency or Delisting:
   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange. Additional Disruption Events:    Change in Law:    Applicable;
provided that Section 12.9(a)(ii) of the Equity Definitions is hereby amended
(i) by inserting the parenthetical “(including, for the avoidance of doubt and
without limitation, adoption, effectiveness or promulgation of regulations
authorized or mandated by existing statute)” at the end of clause (A) thereof,
(ii) by the replacement of the word “Shares” with “Hedge Positions” in clause
(X) thereof; (iii) by adding the phrase “or announcement” immediately after the
phrase “due to the promulgation” in the third line thereof and adding the phrase
“formal or informal” before the word “interpretation” in the same line and (iv)
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”.

 

7



--------------------------------------------------------------------------------

Insolvency Filing:    Applicable Loss of Stock Borrow:    Applicable Maximum
Stock Loan Rate:    100 basis points per annum Increased Cost of Stock Borrow:
   Applicable Initial Stock Loan Rate:    0 basis points per annum prior to
August 15, 2019 and 25 basis points per annum thereafter Increased Cost of
Hedging:    Applicable Hedging Disruption:    Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Hedging Party:    Dealer for all applicable Potential Adjustment Events and
Extraordinary Events; provided, however, that all calculations, adjustments,
specifications, choices, and determinations by the Hedging Party shall be made
in good faith and in a commercially reasonable manner. The parties agree that
they will work reasonably to resolve any disputes as set forth in the second
paragraph under “Calculation Agent” below. Determining Party:    Dealer for all
applicable Extraordinary Events; provided, however, that all calculations,
adjustments, specifications, choices, and determinations by the Determining
Party shall be made in good faith and in a commercially reasonable manner. The
parties agree that they will work reasonably to resolve any disputes as set
forth in the second paragraph under “Calculation Agent” below.

 

8



--------------------------------------------------------------------------------

Acknowledgements:    Non-Reliance:    Applicable Agreements and Acknowledgements
   Regarding Hedging Activities:    Applicable Additional Acknowledgements:   
Applicable

3.      Calculation Agent:

   Dealer, which shall make all calculations, adjustments and determinations
with respect to the Transaction that are not expressly required hereunder or
under the Definitions or the Agreement to be made by another party. All
calculations, adjustments, specifications, choices, and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any disputes
as set forth in the immediately following paragraph.    In the case of any
calculation, adjustment or determination by the Hedging Party, the Determining
Party or the Calculation Agent, following any written request from Issuer, the
Hedging Party, the Determining Party or the Calculation Agent, as the case may
be, shall promptly provide to Issuer a written explanation describing in
reasonable detail the basis for such calculation, adjustment or determination
(including any quotation, market data or information from internal or external
sources used in making such calculation, adjustment or determination, but
without disclosing any proprietary models or other information that may be
proprietary or confidential). If Issuer promptly disputes such calculation,
adjustment or determination in writing and provides reasonable detail as to the
basis for such dispute, the Calculation Agent shall, to the extent permitted by
applicable law (as reasonably determined by Dealer), discuss the dispute with
Issuer in good faith.

4.      Account Details:

   Dealer Payment Instructions:   

Bank: JPMorgan Chase Bank, N.A.

  

ABA#: 021000021

  

Acct No.: 099997979

  

Beneficiary: JPMorgan Chase Bank, N.A. New York

  

Ref: Derivatives

   Issuer Payment Instructions:   

Bank: Silicon Valley Bank

  

Address: 3003 Tasman Dr, Santa Clara, CA 95054

  

ABA#: 121140399

  

Beneficiary: Aegerion Pharmaceuticals, Inc.

  

Account #: 3300803370

5.      Offices:

   The Office of Dealer for the Transaction is: London    JPMorgan Chase Bank,
National Association    London Branch    25 Bank Street    Canary Wharf   
London E14 5JP    England

 

9



--------------------------------------------------------------------------------

   The Office of Issuer for the Transaction is: Inapplicable, Issuer is not a
Multibranch Party.

6.      Notices:

   For purposes of this Confirmation:    Address for notices or communications
to Issuer:   

To:                   Aegerion Pharmaceuticals, Inc.

  

                        101 Main Street, Suite 1850

  

                         Cambridge, Massachusetts 02142

  

Attn:                Chief Financial Officer

  

Telephone:      (617) 500-6235

  

Facsimile:        (617) 945-7968

   Any notice or other communication required or permitted to be given to Dealer
(for matters other than operational matters) with respect to this Confirmation
shall be delivered in person or given by facsimile transmission to Dealer at the
following address:   

To:                   JPMorgan Chase Bank, National Association

  

                        EDG Marketing Support

  

Email:             edg_notice@jpmorgan.com
    edg_ny_corporate_sales_support@jpmorgan.com

  

Facsimile:       1-866-886-4506

   With a copy to:   

Attn:              Santosh Sreenivasan

  

Title:             Managing Director, Head of U.S. Equity-linked Capital Markets

  

Telephone:    212-622-5604

  

Email:           santosh.sreenivasan@jpmorgan.com

 

  7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Issuer that the
Share Termination Alternative under (and as defined in) Section 8(a) below shall
not apply, (A) none of Issuer and its officers and directors is aware of any
material nonpublic information regarding Issuer or the Shares and (B) all
reports and other documents filed by Issuer with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under ASC Topic 260, Earnings Per

 

10



--------------------------------------------------------------------------------

Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480, Distinguishing
Liabilities from Equity and ASC Topic 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements), or under
any other accounting guidance.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation and will not make any
election hereunder for the purpose of creating actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or raising or depressing or otherwise manipulating the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On each of the Trade Date and the Premium Payment Date, Issuer is not, or
will not be, “insolvent” (as such term is defined under Section 101(32) of the
U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Issuer would be able to purchase 11,311,446 Shares in compliance
with the corporate laws of the jurisdiction of its incorporation.

(vii) To Issuer’s knowledge, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) solely as a result of Dealer or its affiliates having
the power to vote, owning or holding (however defined) Shares (and not due to
any other Dealer activity).

(viii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined in Section 8(i) below).

(ix) The representations and warranties of Issuer set forth in Section 3 of the
Agreement and Section 4 of the Purchase Agreement (the “Purchase Agreement”)
dated as of August 11, 2014 among Issuer and Jefferies LLC and J.P. Morgan
Securities LLC, as representatives of the several Initial Purchasers party
thereto, are true and correct and are hereby deemed to be repeated to Dealer as
if set forth herein.

(x) Issuer understands no obligations of Dealer to it hereunder will be entitled
to the benefit of deposit insurance and that such obligations will not be
guaranteed by any Affiliate of Dealer or any governmental agency.

(xi) During the period starting on the first Expiration Date and ending on the
last Expiration Date (the “Settlement Period”), the Shares or securities that
are convertible into, or exchangeable or exercisable for, Shares will not be
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”).

(xii) On each day during the Settlement Period, neither Issuer nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

(xiii) (a) The Shares of Issuer issuable from time to time upon exercise of the
Warrants (the “Warrant Shares”) have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrant following the
exercise of the Warrant in accordance with the terms and conditions of the
Warrant, will be validly issued, fully-paid and non-assessable, and the issuance
of the Warrant Shares will not be subject to any preemptive or similar rights
and (b) a number of Warrant Shares equal to the Capped Number has been accepted
for listing or quotation on the Exchange, subject to notice of issuance. In
addition, Issuer shall ensure that at all times until its delivery obligations
hereunder have been met in full that the total number of Shares reserved for
issuance hereunder is at least equal to the Capped Number.

 

11



--------------------------------------------------------------------------------

(xiv) Issuer (i) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (ii) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (iii) has
total assets of at least $50 million as of the date hereof.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in the U.S. Commodity Exchange Act, as amended.

(c) Dealer acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof.
Accordingly, Dealer represents and warrants to Issuer that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment, (ii) it is an “accredited
investor” as that term is defined in Regulation D as promulgated under the
Securities Act, (iii) it is entering into the Transaction for its own account
without a view to the distribution or resale thereof, (iv) the assignment,
transfer or other disposition of the Transaction has not been and will not be
registered under the Securities Act and is restricted under this Confirmation,
the Securities Act and state securities laws and (v) it is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities.

(d) Issuer agrees and acknowledges that Dealer is a “financial institution,”
“swap participant” and “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties hereto
further agree and acknowledge that it is the intent of the parties that (A) this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.

(e) It is the intent of the parties that, in respect of Issuer, (a) the
Transaction shall constitute a “qualified financial contract” within the meaning
of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a Non-defaulting Party’s rights
under Sections 5 and 6 of the Agreement constitute rights of the kind referred
to in 12 U.S.C. Section 1821(e)(8)(A).

(f) On each anniversary of the Trade Date, Issuer shall deliver to Dealer an
officer’s certificate, signed by an authorized officer, stating the number of
Available Shares (as defined in the provision titled “Limitation On Delivery of
Shares” below) which delivery shall be deemed to have been made if available
through Issuer’s public filings.

 

  8. Miscellaneous:

(a) Alternative Calculations and Issuer Payment on Early Termination and on
Certain Extraordinary Events. If (x) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (y) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event (except, in the case of
clause (a) and/or (b) above, as applicable, as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Issuer’s control, or (iii) an Event of Default in which
Issuer is the Defaulting Party or a Termination Event in which Issuer is the
Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Issuer’s control), and if Issuer would
owe any amount to Dealer pursuant to Section 6(d)(ii) of the

 

12



--------------------------------------------------------------------------------

Agreement or any Cancellation Amount pursuant to Sections 12.2, 12.3, 12.6, 12.7
or 12.9 of the Equity Definitions (any such amount, a “Payment Obligation”),
then Issuer shall satisfy the Payment Obligation by the Share Termination
Alternative (as defined below), unless (a) Issuer gives irrevocable telephonic
notice to Dealer, confirmed in writing within one Scheduled Trading Day, no
later than 9:30 a.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination Alternative shall not apply, (b) Issuer remakes the
representation set forth in Section 7(a)(1) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

Share Termination Alternative:    Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of
the aggregate amount of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price. Share Termination Unit Price:    The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in good faith and by
commercially reasonable means and notified by the Calculation Agent to Issuer at
the time of notification of the Payment Obligation. Share Termination Delivery
Unit:    In the case of a Termination Event, Event of Default, Delisting or
Additional Disruption Event, one Share or, in the case of an Insolvency,
Nationalization, Merger Event or Tender Offer, one Share or a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Insolvency,
Nationalization, Merger Event or Tender Offer, as applicable. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. Failure to Deliver:   
Applicable Other applicable provisions:    If Share Termination Alternative is
applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the issuer of the
Shares or any portion of the Share Termination Delivery Units) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.

(b) Payment by Dealer. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default of the type described in Section 5(a)(ii) or 5(a)(iv)
of the Agreement) and, as a result, Dealer owes to Issuer an amount pursuant to
Section 6 of the Agreement, or (ii) Dealer owes to Issuer an amount pursuant to
Article 12 of the Equity Definitions (including, for the avoidance of doubt, any
amount payable in connection with an Extraordinary Event), such amount shall be
deemed to be zero.

 

13



--------------------------------------------------------------------------------

(c) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party and Dealer shall be the party entitled to designate an Early Termination
Date; provided that with respect to any Additional Termination Event, Dealer may
choose to treat part of the Transaction as the sole Affected Transaction, and,
upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations;

(ii) any Person (as defined below) acquires beneficial ownership (determined in
accordance with Rule 13d-3 under the Exchange Act), directly or indirectly,
through a purchase, merger or other acquisition transaction or series of
transactions, of shares of Issuer’s capital stock entitling the Person to
exercise 50% or more of the total voting power of all shares of Issuer’s capital
stock entitled to vote generally in elections of directors, other than an
acquisition by Issuer, any of Issuer’s subsidiaries and any of Issuer’s employee
benefit plans;

(iii) Issuer merges or consolidates with or into any other Person (other than a
subsidiary of Issuer), another Person merges or consolidates with or into
Issuer, or Issuer conveys, sells, transfers or leases all or substantially all
of its assets to another Person in one transaction or a series of related
transactions, other than any transaction that does not result in a
reclassification, conversion, exchange or cancellation of the outstanding
Shares;

(iv) Issuer’s stockholders approve any plan or proposal for the liquidation or
dissolution of Issuer; or

(v) the Shares cease to be listed on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors).

Notwithstanding the foregoing, a transaction or transactions set forth in clause
(ii) or (iii) above will not constitute an Additional Termination Event if
(A) at least 90% of the consideration paid for the Shares (excluding cash
payments for fractional shares and cash payments made pursuant to dissenters’ or
appraisal rights) in connection with such transaction or transactions otherwise
constituting an Additional Termination Event consists of shares of common stock
that are listed or quoted on any of The New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or any of their respective
successors) or will be so traded or quoted immediately following such
transaction or transactions and (B) as a result of such transaction or
transactions, the “Shares” are composed of such consideration (excluding cash
payments for fractional shares and cash payments made pursuant to dissenters’ or
appraisal rights).

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

(d) Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of Dealer, for any reason, any Shares or any securities of Issuer or
its affiliates comprising any Share Termination Delivery Units deliverable to
Dealer hereunder (any such Shares or securities, “Delivered Securities”) would
not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act, then the provisions set forth in this Section 8(d) shall apply.
At the election of Issuer by notice to Dealer within one Exchange Business Day
after the relevant delivery obligation arises, but in any event at least one
Exchange Business Day prior to the date on which such delivery obligation is
due, either (A) all Delivered Securities delivered by Issuer to Dealer shall be,
at the time of

 

14



--------------------------------------------------------------------------------

such delivery, covered by an effective registration statement of Issuer for
immediate resale by Dealer (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Dealer) or (B) Issuer shall deliver additional Delivered
Securities so that the value of such Delivered Securities, as determined by the
Calculation Agent to reflect an appropriate liquidity discount (which discount
shall only take into account the illiquidity resulting from the fact that the
Delivered Shares will not be registered for resale and any commercially
reasonable fees and expenses of Dealer (and any affiliate thereof) in connection
with such resale), equals the value of the number of Delivered Securities that
would otherwise be deliverable if such Delivered Securities were freely
tradeable (without prospectus delivery) upon receipt by Dealer (such value, the
“Freely Tradeable Value”); provided that Issuer may not make the election
described in this clause (B) if, on the date of its election, it has taken, or
caused to be taken, any action that would make unavailable either the exemption
pursuant to Section 4(a)(2) of the Securities Act for the delivery by Issuer to
Dealer (or any Affiliate of Dealer designated by Dealer) of the Delivered
Securities or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of
the Securities Act for resales of the Delivered Securities by Dealer (or any
such Affiliate of Dealer). (For the avoidance of doubt, as used in this Section
8(d) only, the term “Issuer” shall mean the issuer of the relevant securities,
as the context shall require.)

(ii) If Issuer makes the election described in Section 8(d)(i)(A) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) shall be afforded a
commercially reasonable opportunity to conduct a due diligence investigation
with respect to Issuer that is customary in scope for underwritten offerings of
equity securities of similar size and that yields results that are reasonably
satisfactory to Dealer or such Affiliate, as the case may be, in its discretion;
and

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by
Dealer or such Affiliate substantially similar to underwriting agreements
customary for underwritten offerings of equity securities of similar size, in
form and substance reasonably satisfactory to Dealer or such Affiliate and
Issuer, which Registration Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its Affiliates and Issuer, shall provide for
the payment by Issuer of all commercially reasonable and documented expenses in
connection with such resale, including all registration costs and all
commercially reasonable fees and expenses of one counsel for Dealer, and shall
provide for the delivery of accountants’ “comfort letters” to Dealer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Prospectus.

(iii) If Issuer makes the election described in Section 8(d)(i)(B) above:

(A) Dealer (or an Affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Delivered Securities from Dealer or such
Affiliate identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities of similar size (including, without limitation, the right
to have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them);

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
shares by Dealer or such Affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities of
similar size, in form and substance reasonably satisfactory to Dealer and
Issuer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its Affiliates and Issuer, shall
provide for the payment by Issuer of all commercially reasonable and documented
expenses in connection

 

15



--------------------------------------------------------------------------------

with such resale, including all commercially reasonable fees and expenses of one
counsel for Dealer, shall contain representations, warranties and agreements of
Issuer reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Dealer or such Affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares;

(C) Issuer agrees that any Delivered Securities so delivered to Dealer, (i) may
be transferred by and among Dealer and its Affiliates, and Issuer shall effect
such transfer without any further action by Dealer and (ii) after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed with respect to such Delivered Securities, Issuer shall promptly remove,
or cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Delivered
Securities upon delivery by Dealer (or such Affiliate of Dealer) to Issuer or
such transfer agent of seller’s and broker’s representation letters customarily
delivered by Dealer in connection with resales of restricted securities pursuant
to Rule 144 under the Securities Act, without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such Affiliate of Dealer); and

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any Affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such Affiliate of Dealer).

(iv) If Issuer makes the election described in clause (i)(B) of this paragraph
(d), then Dealer or its Affiliate may sell such Shares or Share Termination
Delivery Units, as the case may be, during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Shares or
Share Termination Delivery Units, as the case may be, and ending on the Exchange
Business Day on which Dealer completes the sale of all such Shares or Share
Termination Delivery Units, as the case may be, or a sufficient number of Shares
or Share Termination Delivery Units, as the case may be, so that the realized
net proceeds of such sales exceed the Freely Tradeable Value (such amount of the
Freely Tradeable Value, the “Required Proceeds”), in each case in a commercially
reasonable manner. If any of such delivered Shares or Share Termination Delivery
Units remain after such realized net proceeds exceed the Required Proceeds,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Required Proceeds exceed the realized net proceeds from such
resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be, (“Make-whole Shares”) in an amount that,
based on the Relevant Price on the last day of the Resale Period (as if such day
was the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(d)(iv). This provision shall be applied successively until the
Additional Amount is equal to zero, subject to Section 8(i).

(e) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
relevant Transaction”.

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or

 

16



--------------------------------------------------------------------------------

occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has an economic effect on the
Transaction and, if so, will (i) make appropriate adjustment(s), if any, to any
one or more of:’ and, the portion of such sentence immediately preceding clause
(ii) thereof is hereby amended by (x) replacing the words “a diluting or
concentrative” with “an” in the fifth line thereof, (y) deleting the words
“diluting or concentrative effect” in the sixth to last line thereof and
(z) replacing the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” with the phrase “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”.

(iii) Section 11.2(e)(vii) of the Equity Definitions are hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “an economic effect on
the relevant Transaction”.

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) replacing the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares” with
the phrase “such Lending Party does not lend Shares” in the penultimate
sentence.

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(f) Repurchase Notices. Issuer shall, on any day on which Issuer effects any
repurchase of Shares, provide Dealer with a written notice of such repurchase (a
“Repurchase Notice”) on such day if, following such repurchase, the Warrant
Equity Percentage (as defined below) is greater by 0.5% or more than the Warrant
Equity Percentage set forth in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater by 0.5% or more than
the Warrant Equity Percentage as of the date hereof (calculated as if any other
warrant transaction between Dealer and Issuer (an “Other Warrant Transaction”)
had been entered into as of such date)). Issuer agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Issuer shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Party as a result of such loss, claim,
damage or liability. In addition, Issuer will reimburse any Indemnified Party
for all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Issuer) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Issuer. This indemnity
shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(g) Transfer or Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity whatsoever without the consent of Issuer; provided that,
in Issuer’s reasonable determination, Issuer will not be required, as a result
of such transfer or assignment, to pay the transferee or assignee an amount
under Section 2(d)(i)(4) of the Agreement greater than the amount, if any, that
Issuer would have been required to pay to Dealer in the absence of such transfer
or assignment. At any time at which any Ownership Limitation or a Hedging
Disruption exists, if Dealer, in its discretion after first using commercially
reasonable efforts, is unable to effect a transfer or assignment to a third
party on pricing terms and within a time period reasonably acceptable to Dealer
such that an Ownership Limitation or a Hedging Disruption, as the case may be,
no longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Ownership Limitation or a Hedging Disruption, as the
case may be, no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement or Section 8(a) of
this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Issuer shall be the sole Affected Party with respect to such
partial termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction.

 

17



--------------------------------------------------------------------------------

(h) Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Dealer be entitled to
receive, or shall be deemed to receive, any Shares in connection with this
Transaction if, immediately upon giving effect to such receipt of such Shares,
(i) Dealer’s Beneficial Ownership would be equal to or greater than 9.0% of the
outstanding Shares, (ii) Dealer, or any “affiliate” or “associate” of Dealer,
would own in excess of 13% of the outstanding Shares for purposes of Section 203
of the Delaware General Corporation Law, (iii) the Warrant Equity Percentage
would exceed 14.5% or (iv) Dealer, Dealer Group (as defined below) or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
under any federal, state or local laws, regulations or regulatory orders
applicable to ownership of Shares (“Applicable Laws”) or under the constitutive
documents of Issuer or any contract or agreement applicable to ownership of
Shares to which Issuer is a party (Dealer, Dealer Group or any such person, a
“Dealer Person”), as the case may be, owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Laws and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Issuer or any contract or agreement to which Issuer is a party, in
each case minus (y) 1% of the number of Shares outstanding on the date of
determination (each of clause (i), (ii), (iii) and (iv) above, an “Ownership
Limitation”). The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding. If any delivery owed to Dealer hereunder is not made, in whole or
in part, as a result of an Ownership Limitation, Dealer’s right to receive such
delivery shall not be extinguished and Issuer shall make such delivery as
promptly as practicable after, but in no event later than one Exchange Business
Day after, Dealer gives notice to Issuer that such delivery would not result in
any of such Ownership Limitations being breached. “Dealer’s Beneficial
Ownership” means the “beneficial ownership” (within the meaning of Section 13 of
the Exchange Act and the rules promulgated thereunder (collectively, “Section
13”)) of Shares, without duplication, by Dealer, together with any of its
affiliates or other person subject to aggregation with Dealer under Section 13
for purposes of “beneficial ownership”, or by any “group” (within the meaning of
Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”) (or, to the
extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number). Notwithstanding anything in the Agreement or this Confirmation to the
contrary, Dealer shall not become the record or beneficial owner, or otherwise
have any rights as a holder, of any Shares that Dealer is not entitled to
receive at any time pursuant to this Section 8(h), until such time as such
Shares are delivered pursuant to this Section 8(h).

(i) Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 5,828,784 (the “Capped
Number”). The Capped Number shall only be subject to adjustment on account of
(x) Potential Adjustment Events of the type specified in (1) Section 11.2(e)(i)
through (vi) of the Equity Definitions or (2) Section 11.2(e)(vii) of the Equity
Definitions as long as, in the case of this sub-clause (2), such event is within
Issuer’s control and (y) Merger Events that result from corporate action of the
Issuer. Issuer represents and warrants to Dealer (which representation and
warranty shall be deemed to be repeated on each day that the Transaction is
outstanding) that the Capped Number is equal to or less than the number of
authorized but unissued Shares of the Issuer that are not reserved for future
issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(i) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, a number of Shares equal to 40% of
(A) (i) any Shares that are repurchased, acquired or otherwise received by
Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (ii) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
the Trade Date that become no longer so reserved or (iii) unissued Shares that
Issuer additionally authorizes that are not reserved for other transactions.
Issuer shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter. Issuer shall not,

 

18



--------------------------------------------------------------------------------

until Issuer’s obligations under the Transaction have been satisfied in full,
use any Shares that become available for potential delivery to Dealer as a
result of any of the foregoing events for the settlement or satisfaction of any
transaction or obligation other than the Transaction or the “Transaction” under
any Other Warrant Transaction or reserve any such Shares for future issuance for
any purpose other than to satisfy Issuer’s obligations to Dealer under the
Transaction or the “Transaction” under any Other Warrant Transaction.

Notwithstanding anything to the contrary herein or in the Definitions or the
Agreement, any Payment Obligation shall, for all purposes, be calculated without
regard to the provisions set forth under this Section 8(i); provided that the
number of Shares deliverable pursuant to Section 8(a) above (if applicable)
shall not exceed the applicable Capped Number.

(j) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Number of Shares to be Delivered with respect to one or more
Components), if Dealer determines, in its reasonable discretion, that such
extension is reasonably necessary or appropriate to (i) preserve Dealer’s
commercially reasonable hedging or commercially reasonable hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock loan market or any other relevant market or (ii) to enable Dealer to
effect purchases of Shares in connection with its commercially reasonable
hedging, commercially reasonable hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Issuer or an affiliated purchaser of
Issuer, be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

(k) No Netting and Set-Off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(l) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders or Issuer in
the event of Issuer’s bankruptcy. For the avoidance of doubt, the parties agree
that the preceding sentence shall not apply at any time other than during
Issuer’s bankruptcy.

(m) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, the Equity Definitions or any other agreement between the parties to
the contrary, the obligations of Issuer under the Transaction are not secured by
any collateral.

(n) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(o) Method of Delivery. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities, or make or receive any payment in cash,
to or from Issuer, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Issuer to the extent of any such performance by
such designee to Counterparty.

(p) Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(q) Severability; Illegality. Notwithstanding anything to the contrary in the
Agreement, if compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.

(r) Agreements and Acknowledgments Regarding Hedging. Issuer understands,
acknowledges and agrees that: (A) at any time on and prior to the final
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than

 

19



--------------------------------------------------------------------------------

in connection with hedging activities in relation to the Transaction; (C) Dealer
shall make its own determination as to whether, when or in what manner any
hedging or market activities in securities of Issuer shall be conducted and
shall do so in a manner that it deems appropriate to hedge its price and market
risk with respect to the VWAP Price; and (D) any market activities of Dealer and
its affiliates with respect to Shares may affect the market price and volatility
of Shares, as well as the VWAP Price, each in a manner that may be adverse to
Issuer.

(s) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, Loss
of Stock Borrow, Increased Cost of Stock Borrow, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

(t) Certain Tax Considerations.

(i) Dealer makes the following representations to Issuer: it is a “United States
person” (as that term is defined in Section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended). Dealer agrees to complete, accurately and in a manner
reasonably satisfactory to Issuer, to execute and to deliver to Issuer a valid
U.S. Internal Revenue Service Form W-9 (or any successor form) and any required
attachments thereto (A) upon execution of this Confirmation and thereafter prior
to the date on which such form becomes invalid, (B) promptly upon reasonable
demand by Issuer and (C) promptly upon learning that any Form W-9 (or any
successor thereto) previously provided by Dealer has become obsolete, invalid or
incorrect.

(ii) Dealer makes the following representation to Issuer: it is a “dealer”
within the meaning of Section 1.1001-4(b)(1) of the United States Treasury
Regulations.

(iii) Issuer makes the following representation to Dealer: it is a corporation
established under the laws of the State of Delaware and is a “United States
person” (as that term is defined in Section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended). Issuer agrees to complete, accurately and in a manner
reasonably satisfactory to Dealer, to execute and to deliver to Dealer a valid
U.S. Internal Revenue Service Form W-9 (or any successor form) and any required
attachments thereto (A) upon execution of this Confirmation and thereafter prior
to the date on which such form becomes invalid, (B) promptly upon reasonable
demand by Dealer and (C) promptly upon learning that any Form W-9 (or any
successor thereto) previously provided by Issuer has become obsolete, invalid or
incorrect.

(u) Foreign Account Tax Compliance Act. The parties agree that the definitions
and provisions contained in the Attachment to the ISDA 2012 FATCA Protocol as
published by ISDA on August 15, 2012, are incorporated into and apply to the
Agreement as if set forth in full herein.

(v) Early Unwind. In the event that the sale by Issuer of the Initial Securities
(as defined in the Purchase Agreement) is not consummated with the Initial
Purchasers pursuant to the Purchase Agreement for any reason by the close of
business in New York on August 15, 2014 (or such later date as agreed upon by
the parties, which in no event shall be later than August 27, 2014) (August 15,
2014 or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and the
Transaction and all of the respective rights and obligations of Dealer and
Issuer thereunder shall be cancelled and terminated. Following such termination,
cancellation and payment, subject to the preceding sentence, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of and to be performed in connection with the Transaction
either prior to or after the Early Unwind Date.

(w) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

20



--------------------------------------------------------------------------------

(x) Waiver of Jury Trial. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES (ON
ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(y) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

21



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.

 

Very truly yours,

 

J.P. MORGAN SECURITIES LLC, as agent for

JPMorgan Chase Bank, National Association, London Branch

By:   /s/ Santosh Sreenvasan   Name: Santosh Sreevasan   Title: Managing
Director

 

22



--------------------------------------------------------------------------------

Issuer hereby agrees to, accepts and confirms the terms of the foregoing as of
the Trade Date.

 

AEGERION PHARMACEUTICALS, INC. By:   /s/ Mark J. Fitzpatrick   Name: Mark J.
Fitzpatrick   Title: CFO

 

23



--------------------------------------------------------------------------------

ANNEX A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

   Number of Warrants      Expiration Date  

1.

     29,143         November 15, 2019   

2.

     29,143         November 18, 2019   

3.

     29,143         November 19, 2019   

4.

     29,143         November 20, 2019   

5.

     29,143         November 21, 2019   

6.

     29,143         November 22, 2019   

7.

     29,143         November 25, 2019   

8.

     29,143         November 26, 2019   

9.

     29,143         November 27, 2019   

10.

     29,143         December 2, 2019   

11.

     29,143         December 3, 2019   

12.

     29,143         December 4, 2019   

13.

     29,143         December 5, 2019   

14.

     29,143         December 6, 2019   

15.

     29,143         December 9, 2019   

16.

     29,143         December 10, 2019   

17.

     29,143         December 11, 2019   

18.

     29,143         December 12, 2019   

19.

     29,143         December 13, 2019   

20.

     29,143         December 16, 2019   

21.

     29,143         December 17, 2019   

22.

     29,143         December 18, 2019   

23.

     29,143         December 19, 2019   

24.

     29,143         December 20, 2019   

25.

     29,143         December 23, 2019   

26.

     29,143         December 26, 2019   

27.

     29,143         December 27, 2019   

28.

     29,143         December 30, 2019   

29.

     29,143         December 31, 2019   

30.

     29,143         January 2, 2020   

31.

     29,143         January 3, 2020   

32.

     29,143         January 6, 2020   

33.

     29,143         January 7, 2020   

34.

     29,143         January 8, 2020   

35.

     29,143         January 9, 2020   

36.

     29,143         January 10, 2020   

37.

     29,143         January 13, 2020   

38.

     29,143         January 14, 2020   

39.

     29,143         January 15, 2020   

40.

     29,143         January 16, 2020   

41.

     29,143         January 17, 2020   

42.

     29,143         January 21, 2020   

43.

     29,143         January 22, 2020   

 

A-1



--------------------------------------------------------------------------------

Component Number

   Number of Warrants      Expiration Date  

44.

     29,143         January 23, 2020   

45.

     29,143         January 24, 2020   

46.

     29,143         January 27, 2020   

47.

     29,143         January 28, 2020   

48.

     29,143         January 29, 2020   

49.

     29,143         January 30, 2020   

50.

     29,143         January 31, 2020   

51.

     29,143         February 3, 2020   

52.

     29,143         February 4, 2020   

53.

     29,143         February 5, 2020   

54.

     29,143         February 6, 2020   

55.

     29,143         February 7, 2020   

56.

     29,143         February 10, 2020   

57.

     29,143         February 11, 2020   

58.

     29,143         February 12, 2020   

59.

     29,143         February 13, 2020   

60.

     29,143         February 14, 2020   

61.

     29,143         February 18, 2020   

62.

     29,143         February 19, 2020   

63.

     29,143         February 20, 2020   

64.

     29,143         February 21, 2020   

65.

     29,143         February 24, 2020   

66.

     29,143         February 25, 2020   

67.

     29,143         February 26, 2020   

68.

     29,143         February 27, 2020   

69.

     29,143         February 28, 2020   

70.

     29,143         March 2, 2020   

71.

     29,143         March 3, 2020   

72.

     29,143         March 4, 2020   

73.

     29,143         March 5, 2020   

74.

     29,143         March 6, 2020   

75.

     29,143         March 9, 2020   

76.

     29,143         March 10, 2020   

77.

     29,143         March 11, 2020   

78.

     29,143         March 12, 2020   

79.

     29,143         March 13, 2020   

80.

     29,143         March 16, 2020   

81.

     29,143         March 17, 2020   

82.

     29,143         March 18, 2020   

83.

     29,143         March 19, 2020   

84.

     29,143         March 20, 2020   

85.

     29,143         March 23, 2020   

86.

     29,143         March 24, 2020   

87.

     29,143         March 25, 2020   

88.

     29,143         March 26, 2020   

89.

     29,143         March 27, 2020   

90.

     29,143         March 30, 2020   

 

A-2



--------------------------------------------------------------------------------

Component Number

   Number of Warrants      Expiration Date  

91.

     29,143         March 31, 2020   

92.

     29,143         April 1, 2020   

93.

     29,143         April 2, 2020   

94.

     29,143         April 3, 2020   

95.

     29,143         April 6, 2020   

96.

     29,143         April 7, 2020   

97.

     29,143         April 8, 2020   

98.

     29,143         April 9, 2020   

99.

     29,143         April 13, 2014   

100.

     29,235         April 14, 2014   

 

A-3